Exhibit 99.1 NEWS RELEASE Superior Uniform Group, Inc. A NASDAQ Listed Company: SGC 10055 Seminole Boulevard Seminole, Florida 33772-2539 Telephone (727) 397-9611 Fax (727) 803-2642 Contact: Andrew D. Demott, Jr. COO, CFO & Treasurer (727) 803-7135 OR Hala Elsherbini, Halliburton Investor Relations (972) 458-8000 For Immediate Release SUPERIOR UNIFORM GROUP, INC. REPORTS OPERATING RESULTS FOR 2015 ● Net Sales Increase 7.2% ● Net Income Increases 15.1% ● Earnings per share (Diluted) Increases 9.8% SEMINOLE, Fla. - February 25, 2016 – Superior Uniform Group, Inc. (NASDAQ: SGC), manufacturer of uniforms, image apparel and accessories, today announced its fourth quarter and year-end operating results for 2015. For the year ended December 31, 2015, net sales increased 7.2 percent to $210.3 million, compared to 2014 net sales of $196.2 million. Net income for the year ended December 31, 2015 was $13.1 million, or $0.90 per diluted share, compared to $11.3 million, or $0.82 per diluted share, reported for the year ended December 31, 2014. Net income for the fourth quarter ended December 31, 2015 was $3.4 million, or $0.23 per diluted share, compared to net income of $2.9 million or $0.20 per diluted share reported for the fourth quarter ended December 31, 2014. Michael Benstock, Chief Executive Officer, commented, “We are pleased to report an increase in net sales of 7.2 percent for 2015 and an increase in net income of 15.1 percent. While we believe these results are impressive, we are especially proud of the net sales gain when taking into account 2014 net sales included the rollout of a new program to one of our airline customers that exceeded $5 million. -more- “While we continued to service this customer on an ongoing basis, the rollout amount from 2014 is not recurring. Additionally, we continue to see positive results from our ongoing growth strategies. During 2015, we landed our second GPO (Group Purchasing Organization) contract, and we are working diligently to take advantage of these GPO agreements to further penetrate the direct healthcare market. “We are reiterating our previous guidance relative to net sales. We expect that organic growth in our uniform segment will exceed 6 percent and our remote staffing vertical will continue to generate significant growth consistent with the levels experienced over the last several years. Overall, on a consolidated basis, we expect average organic growth in excess of 8 percent over the next three to five years. Additionally, we expect to supplement this growth by seeking acquisitions with high growth potential.” Conference Call Superior Uniform Group will hold a conference call today at 2:00 p.m. Eastern Time to discuss the Company’s results. Interested individuals may join the teleconference by dialing (844) 861-5505 for U.S. dialers and (412) 317-6586 for International dialers. The Canadian Toll Free number is (866) 605-3852. Please ask to be joined into the Superior Uniform Group call. The live webcast and archived replay can also be accessed in the investor information section of the Company’s website at www.superioruniformgroup.com. A telephone replay of the teleconference will be available one hour after the end of the call through 2:00 p.m. Eastern Time on March 3, 2016. To access the replay, dial (877) 344-7529 in the United States or (412) 317-0088 from international locations. Canadian dialers can access the replay at (855) 669-9658. Please reference conference number 10080864 for all replay access. About Superior Uniform Group, Inc. Superior Uniform Group ® (NASDAQ: SGC), established in 1920, is one of America’s foremost providers of fine uniforms and image apparel. Headquartered in Seminole, Fla., Superior Uniform Group manages award-winning uniform apparel programs for major corporations nationwide. Leaders in innovative uniform program design, global manufacturing, and state-of-the-art distribution, Superior Uniform Group helps companies achieve a more professional appearance and better communicate their brands – particularly those in healthcare, private security, retail, hospitality, transportation and food service industries. -more- The company’s commitment to service, technology, quality and value-added benefits, as well as its financial strength and resources, support customers’ diverse needs while embracing a “Customer 1st , Every Time!” philosophy and culture. Superior Uniform Group primarily sells its products through its signature brands Superior I.D. ™ , Fashion Seal Healthcare ® and HPI Direct ® . Superior Uniform Group is also the parent company for The Office Gurus ® , its BPO and Contact Center vertical. For more information, call (800) 727-8643 or visit www.SuperiorUniformGroup.com . Statements contained in this press release which are not historical facts may constitute forward-looking statements as that term is defined in the Private Securities Litigation Reform Act of 1995. All forward-looking statements are subject to risks and uncertainties, including without limitation, those identified in the Company’s SEC filings, which could cause actual results to differ from those projected. -more- Comparative figures for 2015 and 2014 are as follows: SUPERIOR UNIFORM GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME THREE MONTHS ENDED DECEMBER 31, Net sales $ $ Costs and expenses: Cost of goods sold Selling and administrative expenses Interest expense Income before taxes on income Taxes on income Net income $ $ Per Share Data: Basic Net earnings $ $ Diluted Net earnings $ $ Dividends per common share $ $ -more- SUPERIOR UNIFORM GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME YEARS ENDED DECEMBER 31, Net sales $ $ Costs and expenses: Cost of goods sold Selling and administrative expenses Interest expense Income before taxes on income Taxes on income Net income $ $ Per Share Data: Basic Net earnings $ $ Diluted Net earnings $ $ Dividends per common share $ $ -more- SUPERIOR UNIFORM GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS YEARS ENDED DECEMBER 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $848,000 and $680,000, respectively Accounts receivable - other Inventories Prepaid expenses and other current assets TOTAL CURRENT ASSETS PROPERTY, PLANT AND EQUIPMENT, NET OTHER INTANGIBLE ASSETS, NET GOODWILL DEFERRED INCOME TAXES OTHER ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Other current liabilities Current portion of long-term debt Current portion of acquisition-related contigent liability TOTAL CURRENT LIABILITIES LONG-TERM DEBT LONG-TERM PENSION LIABILITY LONG-TERM ACQUISITION-RELATED CONTINGENT LIABILITY OTHER LONG-TERM LIABILITIES DEFERRED INCOME TAXES - COMMITMENTS AND CONTINGENCIES TOTAL SHAREHOLDERS' EQUITY $ $ -more- SUPERIOR UNIFORM GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS YEARS ENDED DECEMBER 31, CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided from operating activities: Depreciation and amortization Provision for bad debts - accounts receivable Share-based compensation expense Deferred income tax (benefit) provision ) (Gain) on disposals of property, plant and equipment ) ) Adjustment to acquisition-related contingent liability ) - Accretion of acquisition-related contingent liability Changes in assets and liabilities: Accounts receivable - trade ) ) Accounts receivable - other ) Inventories ) ) Prepaid expenses and other current assets ) Other assets ) Accounts payable Other current liabilities ) Long-term pension liability ) Other long-term liabilities ) ) Net cash provided from operating activities CASH FLOWS FROM INVESTING ACTIVITIES Additions to property, plant and equipment ) ) Proceeds from disposals of property, plant and equipment Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from long-term debt Repayment of long-term debt ) ) Payment of cash dividends ) ) Payment of contingent liability ) - Proceeds received on exercise of stock options Excess tax benefit from exercise of stock options and SARS Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents balance, beginning of year Cash and cash equivalents balance, end of year $ $ #####
